Case: 2:21-cv-03928-MHW-EPD Doc #: 5 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 29



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


Mark Allen McConnaughy,

       Plaintiff,                                  Case No. 2:21-cv-3928

       V.                                          Judge Michael H. Watson

Belmont County, Ohio                               Magistrate Judge Deavers
Board of Commissioners,

       Defendant.


                                   OPINION AND ORDER


       Magistrate Judge Deavers performed an initial screen of this pro se case, brought in

forma pauperis, under 28 U.S.C.§ 1915(e), and on August 2, 2021, she issued a Report

and Recommendation ("R&R") recommending the Court dismiss Plaintiffs Complaint as

frivolous. R&R, ECF No. 3. The R&R notified Plaintiff of his right to object to the

recommendations therein and that failure to timely object would amount to a waiver of both

the right to de novo review by the Undersigned as well as a right to appeal the Court's

adoption of the R&R. Id. at 5-6.

       Plaintiff failed to timely object to the R&R, and the Court therefore ADOPTS the

same. Plaintiffs Complaint is DISMISSED. The Court further CERTIFIES pursuant to 28

U.S.C.§ 1915(a)(3) that any appeal would not be taken In good faith and that any request

to appeal in forma pauperis would be denied. The Clerk shall enter judgment for Defendant

and terminate this case.

       IT IS SO ORDERED.




                                             ICHAEL H. WATSON,JUDGE
                                           UNITED STATES DISTRICT COURT
